NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGETTE G. PURNELL,                           No. 20-16447

                Plaintiff-Appellant,            D.C. No. 5:18-cv-02113-EJD

 v.
                                                MEMORANDUM*
CITY OF SUNNYVALE POLICE
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.
Dissent by Chief Judge THOMAS

      Georgette G. Purnell appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging claims for excessive force and

failure to render medical assistance arising out of her arrest. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Lolli v. County of Orange, 351 F.3d

410, 414 (9th Cir. 2003). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm in part,

vacate in part, and remand.

      Dismissal of Purnell’s claim alleging that defendants unreasonably failed to

provide medical attention was proper because Purnell failed to allege facts

sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff must allege

facts sufficient to state a plausible claim); Tatum v. City & County of San

Francisco, 441 F.3d 1090, 1098 (9th Cir. 2006) (officers must provide objectively

reasonable post-arrest care to an apprehended suspect).

      The district court did not abuse its discretion by denying Purnell’s motion to

compel the production of any video from the Santa Clara County Jail because

Purnell failed to establish that any video was in the possession, custody, or control

of defendants. See Fed. R. Civ. P. 34(a) (allowing discovery of information or

documents in the responding party’s possession, custody, or control).

      The district court excluded under the “sham affidavit rule” Purnell’s

declarations in support of her excessive force claim arising out of the alleged

incident at the Santa Clara County jail. However, Purnell’s declaration was neither

flatly contradicted by nor unambiguously inconsistent with her deposition


                                          2                                    20-16447
testimony. See Van Asdale v. Int’l Game Tech., 577 F.3d 989, 999 (9th Cir. 2009).

At her deposition, Purnell did testify that she could not identify “exactly who did

what” to her during this incident, but she also testified several times at her

deposition that defendants were present and participated in the incident. Purnell

testified: “I can’t tell you specifically which one did what, but I’m sure Reyes [sic

(probably Reis)] was one of the officers that had their hands on me.” In her

declarations, Purnell stated that defendants “along with a host of jail deputies”

threw her up against the wall and floor, and that defendants threw Purnell to the

floor assisted by “doe deputies.” Because Purnell’s declarations clarified Purnell’s

deposition testimony, Purnell’s declarations should not have been disregarded. See

Messick v. Horizon Indus., 62 F.3d 1227, 1231 (9th Cir. 1995) (“[T]he non-moving

party is not precluded from elaborating upon, explaining or clarifying prior

testimony elicited by opposing counsel on deposition; minor inconsistencies that

result from an honest discrepancy, a mistake, or newly discovered evidence afford

no basis for excluding an opposition affidavit.”).

      Nonetheless, even considering Purnell’s declarations, the district court

properly granted summary judgment on Purnell’s excessive force claim against

defendant Cheng because Purnell failed to raise a genuine dispute of material fact

as to whether Cheng engaged in objectively unreasonable conduct during the

alleged incident at the Santa Clara County jail. See Pierce v. Multnomah County,


                                           3                                     20-16447
Or., 76 F.3d 1032, 1042-43 (9th Cir. 1996) (setting forth standard for an excessive

force claim against an arrestee while detained in custody post-arrest but pre-

arraignment).

      Regarding defendant Reis, however, Reis admits that she was present during

the incident but denies that she was involved in subduing Purnell, whereas Purnell

testified that Reis had her hands on her. Because we cannot determine from the

current record if there is a triable dispute as to whether Reis used excessive force

during the alleged incident at the Santa Clara County jail, we vacate the district

court’s judgment as to Purnell’s excessive force claim against Reis only and

remand for further proceedings.

      On remand, we recommend that the district court consider whether the

appointment of pro bono counsel for Purnell is appropriate in this matter.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Purnell’s request for judicial notice (Docket Entry No. 3) is granted.

      The parties will bear their own costs on appeal.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                          4                                      20-16447
                                                                      FILED
                                                                      APR 28 2021
Purnell v. City of Sunnyvale Police Dep’t, et al., No. 20-16447
THOMAS, Chief Judge, dissenting:                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS


Chief Judge Thomas respectfully dissents and would affirm the judgment of the
district court.




                                         5                                 20-16447